Jenkins, P. J.,
The only grounds of the motion for new trial being that the verdict against the defendant is unauthorized by any evidence, because the account sued upon was not that of the defendant but that of another, and the verdict being fully supported by evidence tending to show that the liability was that of the defendant, under credit extended upon his express authority, this court cannot interfere with the action of the trial judge denying the motion for new trial. Edge v. Thomas, 9 Ga. App. 559 (71 S. E. 875).

Judgment affirmed.


Stephens and Bell, JJ., concur.